Opinion
per Curiam,
A petition to open judgment, while addressed to the equitable powers of the Court of Common Pleas, is not an “action or proceeding in equity” within the meaning of Section 202(4) of the Appellate Court Jurisdiction Act of 1970. Act of July 31, 1970, P. L. 673, 17 P.S. §211.101. See Cochran v. Eldridge, 13 Wr. 365 (1865); Mitchell, Motions and Rules at Common Law, 118-120 (1906). Jurisdiction of an appeal from a final order making absolute a rule to open a judgment is thus properly vested in the Superior Court. Section 302, Appellate Court Jurisdiction Act of 1970.
*576The record herein is hereby transferred to the Superior Court. Appellate Court Jurisdiction Act of 1970, supra, §503 (b) and §302.
Costs on appellant.
Mr. Justice Jones took no part in the consideration or decision of this case.